
	
		II
		111th CONGRESS
		1st Session
		S. 1923
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on a mixture
		  of barium carbonate, strontium carbonate, calcium carbonate, and
		  1-methoxy-2-propanol acetate, for use as emitter suspension cathode
		  coating.
	
	
		1.A mixture of barium
			 carbonate, strontium carbonate, calcium carbonate, and 1-methoxy-2-propanol
			 acetate, for use as emitter suspension cathode coating
			(a)In
			 generalHeading 9902.22.61 of the Harmonized Tariff Schedule of
			 the United States (relating to a mixture of barium carbonate, strontium
			 carbonate, calcium carbonate, and 1-methoxy-2-propanol acetate, for use as
			 emitter suspension cathode coating) is amended by striking
			 12/31/2009 and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
